Case 1:18-cv-09433-LGS Document 32 Filed 01/18/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT CoURT
for the

Southern District of New York |:|

 

 

PEN AMER|CA CENTER, lNC., )
Plain)fijjf )
v. ) Case No. 1:18-cv-09433-LGS
DONALD J. TRUMP, )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
l arn admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

PEN AMER|CA CENTER, lNC.

 

Date: 01/18/2019 /s/ Rona|d G. London

 

Attorney ’s signature

Rona|d G. London, SDNY Bar No. RL8734

 

Printed name and bar number
Davis Wright Tremaine LLP
1919 Pennsy|vania Ave NW

Ste. 800
Washington, DC 20006

 

Address

ron nie|ondon@dwt.com

 

E-mail address

(202) 973-4235

 

Telephone number

(202) 973-4499

 

FAX number

